Citation Nr: 1744163	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  14-42 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

J. Nichols, Counsel



INTRODUCTION

The Veteran served on active duty from November 1952 to October 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board previously denied these issues in an October 2016 decision.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2017, the parties filed a Joint Motion for Remand (JMR), agreeing that the Board's reasons or bases in its decision was inadequate with respect to its discussion of how a timing defect with VA's notice was harmless.  The Court, in a May 2017 Order, granted the JMR and remanded the case back to the Board for action consistent with the terms of the JMR.  Since the Order, the Veteran has submitted evidence and argument in support of his claims, which the Board is able to consider at first instance here.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran experienced noise exposure during service; current audiometry testing shows a hearing loss disability for VA purposes; and the evidentiary record makes it equally likely that the hearing loss is a result of the in-service noise exposure.

2. It equally likely that the Veteran's tinnitus is a result of the in-service noise exposure.


CONCLUSIONS OF LAW

1. Bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).

2. Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As discussed, this appeal returns to the Board from a Court remand for the Board to address due process issues raised in the JMR.  However, the Board is granting the claims herein based on the probative value of the newly submitted evidence of record.  As this outcome represents a complete grant of the benefits sought on appeal, no further discussion of notice deficiencies is necessary.

The Veteran contends that his current hearing loss and tinnitus are directly due to hazardous noise exposure in service.  

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Here, in applying the law to the facts of the case, the Board finds that the evidence is at least in a state of relative equipoise on all material elements of the claims for hearing loss and tinnitus.

First, there is no material dispute that a hearing disability for VA purposes, as defined by § 3.385, is shown.  See September 2013 VA Examination Report, Virtual VA.  The Board also finds that the Veteran has a current tinnitus disability as the Veteran has indicated that he has tinnitus in both ears.  Such observable symptoms (e.g., ringing in the ears) are within the competence of a lay person to identify.  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Second, there is no material dispute that the Veteran was exposed to noise during service.  His official service department records reflect a military occupational specialty of infantryman, and his statements as to noise exposure are consistent with the circumstances of his service.  Accordingly, an in-service injury is established.

Finally, the newly submitted evidence tends to make it at least equally likely that the Veteran's hearing loss and tinnitus are directly related to service.  

A September 2017 opinion from N.W., a doctor of audiology, explains in detail her reasoning as to why it is more likely than not that the Veteran's noise exposure during his service is the cause of his current hearing loss and tinnitus.  She reviewed the Veteran's claims file and rendered a decision based on known medical principles, as summarized, and the facts of the Veteran's case.  First, she explained how noise-induced hearing loss and tinnitus are medically characterized.  Then, based on a credible affidavit from the Veteran regarding the specific types of noise exposure he experienced in service (i.e., M-1 carbine) without hearing protection, Dr. N.W. explained that this weapon was known to emit impulse noises of up to 150 dB per blast.  After discussing the Veteran's reported symptoms and medical reports, to include the September 2013 findings, she explained:

It is well documented in the medical literature that with sufficiently long exposure to high sound levels, hearing loss can result.  Very rarely will the full effects of noise exposure manifest themselves at the time of the "damage."  Rather, hearing loss due to noise exposure typically becomes apparent after the exposure takes place.  Additionally, it is important to note that in general, "sustained high frequency noise causes more sensori-neural damage than damage sustained from a single blast."  [The Veteran] has never reported that any single incident significantly impacted his immediate hearing and tinnitus.  Rather, he has stated, that he noticed a progression of symptoms over time.  This, too, is consistent with hearing loss caused by noise exposure.  

Dr. N.W.'s explanation for the Veteran's delayed onset of hearing loss and tinnitus is clear, understandable, and all inferences appear to follow from the facts and information given.  Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  This reasoning is also consistent with the Veteran's lay statements and the statements from his family members.

The Board notes that the September 2013 VA examiner also offered an opinion on nexus after reviewing the claims file.  His examiner noted that the Veteran's hearing loss and tinnitus could be the result of the natural aging process, post-service noise exposure, or a combination of these factors; thus, the Veteran's hearing loss and tinnitus were not caused by the acoustic trauma in service.

After careful consideration, the Board grants these claims as the evidence is, at the very least, evenly balanced on the question of nexus.  Accordingly, a nexus between the current hearing loss disability/tinnitus and the noise exposure during service is established.  In light of the foregoing, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence is in a state of relative equipoise on the material element of nexus.  Accordingly the claims must be granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).


ORDER

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


